DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzenthaler (FR 2668127) in view of Custerson (GB 1470583) and Nebeker (US PGPUB 20130161214A1), hereinafter Ritzenthaler, Custerson and Nebeker respectively.
Regarding claim 11, Ritzenthaler teaches a box for transporting live animals, of the type of laboratory mice and/or rats, comprising: a base (rectangular bottom 3; Fig. 2); four side walls (sides 4,5,6,7); and a lid that define an internal volume of the box (cover 20 defines the internal volume of the box; see Fig. 5 wherein the cover 20 is over the body 1), wherein at least one of said four side walls comprising at least one opening for ventilating the internal volume of said box (sides 4, 5, 6, and 7 have openings 8, 9, 10, 11, 12, and 13 which ventilate the internal volume of the box; Fig. 2), a mesh made of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ritzenthaler to incorporate the teachings of Custerson to provide a base and four side walls made of polypropylene and the teachings of Nebeker to provide double-sided tape to fix the lid to a side wall, as doing so would increase the durability of the box, as recognized by Custerson (Page 1, lines 54-61), and would provide a fastening adhesive option that is capable of closing the lid stably as taught by Nebeker and as understood by one of ordinary skill in the art.
Regarding claim 12, Ritzenthaler as modified teaches the limitations of claim 11, as indicated above, but Ritzenthaler does not teach a lid made of a material comprising polypropylene. Custerson teaches, wherein said lid is made of polypropylene (faces of box are made of polypropylene; Page 1, lines 51-53). 

Regarding claim 16, Ritzenthaler as modified teaches the limitations of claim 11, as indicated above. Ritzenthaler further teaches wherein said four side walls are inclined toward the outside of said box, said box being stackable with contiguous identical boxes (sides 4, 5, 6 and 7 are inclined toward the outside of the box 2 and box 2 is capable of being stackable with contiguous identical boxes; Fig. 2).
Regarding claim 19, Ritzenthaler as modified teaches the limitations of claim 11, as indicated above. Custerson further teaches said base and said four side walls and/or said lid are made of a material such as extruded polypropylene (Page 1, lines 51-53) but does not teach those elements as die-cut starting from an extruded polypropylene sheet. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ritzenthaler as modified by Custerson to incorporate a die-cutting process to produce the said four side walls and/or said lid composed of extruded polypropylene since the formation of plastics such as polypropylene using such methods are old and well known in the art as alternatives in the shaping of plastic objects.  Further where the process does not impart any distinct structural characteristics, the product meets the claimed invention. It has since been held that if the product in the product-by-process claim is in the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113.
Regarding claim 20, Ritzenthaler as modified teaches the limitations of claim 11, as indicated above. Ritzenthaler further teaches, wherein said mesh is arranged exclusively at said at least one opening (filter element 19 is arranged exclusively at openings 8, 9, 10, 11, 12, and 13; Fig. 2).
Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ritzenthaler in view of Custerson, Nebeker and Deckys (US Patent 5769028) hereinafter Ritzenthaler, Custerson, Nebeker and Deckys, respectively.
Regarding claim 13, Ritzenthaler in view of Custerson and Nebeker teaches the limitations of claim 11, as indicated above. Ritzenthaler does not teach wherein said four side walls are mutually joined by means of hot glue for food use. Deckys teaches a pet carrier for small animals, wherein said four side walls (sides 1, 2, 3 and 4; Fig. 1) are mutually joined by means of glue (Col. 4, paragraph 2, lines 5-8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ritzenthaler as modified, to incorporate the teachings of Deckys to provide four side walls are mutually joined by means of glue, as doing so would provide a method to securely attach the side walls of an animal enclosure designed to be stored and/or transported in a flat configuration and also to provide a continuous perimeter of the four side walls when assembled, as understood by one of ordinary skill in the art.
Regarding claim 17, Ritzenthaler in view of Custerson and Nebeker teaches the limitations of claim 11, as indicated above. Ritzenthaler as modified further teaches said lid is pivoted to said first side wall (Ritzenthaler - pivot element 28; Figs. 1-2) and other sides other than said one side of said lid can be fixed by way of double-sided adhesive tape to corresponding edges of side walls other than first side wall (Nebeker - flap 16 of lid 14 can be fixed by way of double-sided adhesive strip 18 to corresponding side 24a; Figs. 1 & 2; Page 4, paragraph [0066]) but does not teach one side of said lid is fixed by way of hot glue for food use to the upper edge of said first side wall. Deckys teaches wherein one side of the carrier is fixed by way of glue to the upper edge of said first side wall (Col. 4, paragraph 2, lines 5-8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ritzenthaler, as modified, to incorporate the .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ritzenthaler in view of Custerson, Nebeker, Deckys and Hutten (Handbook of Nonwoven Filter Media (2007), Introduction to Nonwoven Filter Media) hereinafter, Ritzenthaler, Custerson, Nebeker, Deckys and Hutten, respectively.
Regarding claim 18, Ritzenthaler in view of Custerson and Nebeker teaches the limitations of claim 11, as indicated above. Ritzenthaler as modified further teaches a sheet of material at said mesh (Ritzenthaler – filter element 19; Fig. 2) but does not teach wherein the material is applied by way of hot glue for food use to said box and a sheet made of a non-woven fabric or application of hot glue for food use to said box. Deckys teaches hot glue for food use (Col. 4, paragraph 2, lines 5-8). Hutten teaches non-woven fabric used as filter media (Chapter 1, paragraph 1). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ritzenthaler to incorporate the teachings of Deckys to provide hot glue for food use, as doing so would provide an adhesive option which is non-toxic for animals who are likely to chew on various parts of the box, as understood by one of ordinary skill in the art.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ritzenthaler to incorporate the teachings of Hutten to provide a sheet made of a material such as non-woven fabric, as doing so would protect the non-woven fabric from degradation by the claws/teeth of the contained animals, as recognized by Ritzenthaler (Page 5, paragraph 1).
Response to Arguments
Applicant’s arguments filed 1/20/2021 have been fully considered but they are not persuasive. 
Applicant argued that “Ritzenthaler does not disclose fixing by means of double-sided adhesive tape, relying on Dunigan for this disclosure. Specifically, column 7 lines 59-61of Dunigan, which recites "[t]he perches 322 may be connected to the floor using fastening -5- hardware (e.g., nuts and bolts), fastening adhesive (e.g., epoxy, double-sided tape), or any other means." However, as Dunigan notes, and as can be seen in FIGs. 3A and 3B of Dunigan, the perches 322 are adhered to the floor 308, the fastening adhesive of Dunigan is not between an upper edge of another of at least one side wall of said four side walls, other than said first side wall, is fixable to a corresponding side of said lid by means of double-sided adhesive tape, as presently claimed. 
Therefore, Dunigan merely discloses the possibility of adhesively mounting one raised element (perch 322) to a planar element (floor 308) and does not disclose an upper edge of a side wall being fixable to a corresponding side of a lid by means of double-sided adhesive tape. In view of this deficiency, the Office Action simply states that the claimed structure would be obvious because Dunigan "would provide a fastening adhesive option that is capable of closing the lid". But, since Dunigan does not disclose fastening a lid to a wall whatsoever, this conclusion is little more than stating that-'double-sided tape exists and can be used to adhere two objects together'.
As stated in MPEP §2143, "[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious."(emphasis added) No such clear articulation is provided as to why a skilled artisan would move a fastening adhesive between a raised element and a planar element to be at an upper edge of a side wall being fixable to a corresponding side of a lid. Because no clear articulation is present, no prima facie case of obviousness can be supported.”

Applicant argued that, “Further, none of the other cited references disclose the claimed box with a lid configured to pivot about an upper edge of a first side wall of said four side walls and wherein an upper edge of another of at least one side wall of said four side walls, other than said first side wall, is fixable to a corresponding side of said lid by means of double-sided adhesive tape. Therefore, any combination of references does not render the present claims obvious and the rejections under 35 U.S.C. §103 are overcome.”
The applicant’s argument that none of the cited references disclose the limitations of the claimed invention is noted, however an updated examiner’s search has provided additional prior art which teaches these limitations. As explained above, claim 11, as amended, has been found to be unpatentable over Ritzenthaler in view of Custerson, and Nebeker. Therefore, the combination of references have not overcome the 35 U.S.C. 103 rejections.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A.B./               Examiner, Art Unit 3643             

/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643